Citation Nr: 1433928	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1972 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision decided 11 issues.  The Veteran appealed six of these issues in his January 2009 Notice of Disagreement.  The RO issued a Statement of the Case in April 2010.  In his May 2010 VA Form 9, the Veteran further restricted his appeal to the two issues above.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's depression is as likely as not caused by his service-connected disorders.


CONCLUSION OF LAW

The criteria for service connection for depression on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for direct service connection for depression in February 2008.  The Board has expanded this claim to consider all theories of entitlement raised by the record.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has depression and multiple service-connected disorders that resulted from an in-service motor vehicle accident, so the first two prongs are met.  The evidence regarding medical nexus consists of VA treatment records and a VA medical opinion.  VA treatment records dating from 2004 trace the Veteran's depression to his daughter's death in 1998 and limited professional prospects.  In contrast, a VA psychiatrist in 2008 opined that the Veteran's chronic pain from his service-connected disabilities led to "the development of depression."  

Further medical inquiry could be undertaken with a view towards development of the claim, but the Board finds such would not materially assist it in its determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise on the nexus issue has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for depression will be granted.  


ORDER

Entitlement to service connection for depression is granted.   


REMAND

The Veteran requested a TDIU in August 2007.  The RO denied his request in a January 2009 rating decision.  Given the favorable action above, the Veteran's service-connected disabilities have changed from when he was evaluated in December 2008.  Therefore, remand for another VA examination is necessary to account for these changed circumstances.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should update the record with any VA treatment records pertaining to the Veteran's service-connected disabilities.  

In particular, it must obtain all treatment records from the Mansfield Community Based Outpatient Clinic, dated since July 2008.  Upload these files into Virtual VA in a single electronic file.

2. The RO/AMC should also ask the Veteran to identify all recent private sources of treatment or evaluation he has received for his service-connected disabilities and should secure copies of complete records of the treatment or evaluation (not already of record) from all sources appropriately identified.

3. After completing the above, schedule a VA examination by an appropriate medical professional to determine whether the Veteran is unemployable due to his service-connected disabilities (i.e., back, right upper extremity, sternum, ribs, left clavicle, and depression).  

The following considerations will govern the examination:

a. The entire claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims file. 

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment by reason of the COMBINED EFFECTS of ONLY his service-connected disabilities (i.e., back, right upper extremity, sternum, ribs, left clavicle, and depression).  ("Substantially gainful employment" means employment sufficient to obtain a living wage.)  The examiner may take into account the Veteran's prior education and work experience but may not take into account the Veteran's advanced age or the effect of any non-service connected disabilities.  

* If the examiner finds that consultation with another specialist is required to determine whether the Veteran is unemployable by reason of the COMBINED EFFECTS of his service-connected disabilities (if, for example, consultation with a mental health professional is required), such consultation must be achieved.

c. The examiner must identify and explain the medical basis or bases for all conclusions, with identification of the pertinent evidence.

4. Readjudicate the issue of entitlement to a TDIU, including whether referral for extraschedular consideration is indicated.  If the benefit sought remains denied, provide the Veteran and his representative a SUPPLEMENTAL STATEMENT OF THE CASE and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


